EXHIBIT 21.1 SKILLSOFT PLC SIGNIFICANT SUBSIDIARIES SUBSIDIARIES JURISDICTION SkillSoft Corporation Delaware SkillSoft Ireland Ltd Ireland SkillSoft UK Limited England SkillSoft Asia Pacific Pty Ltd Australia Books24x7.com, Inc. Massachusetts SkillSoft Finance Limited Grand Cayman CBT Technology Limited Ireland SkillSoft Canada Limited Canada SmartForce Business Skills Ltd Ireland SkillSoft New Zealand Ltd New Zealand SkillSoft France SARL France SkillSoft Asia Pacific PTE Ltd Singapore Targeted Learning Corporation Maine NETg GmbH Germany SkillSoft NETg Limited England SS Software Service India Private Limited India
